DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 1 “comprising” should read “comprises”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “placing a balloon at the cardia and the pylorus...”. It is unclear whether there are two balloons (one at the cardia and one at the pylorus) or if there is one balloon large enough to contact both the cardia and the pylorus. For examination purposes, “placing a balloon at the cardia and the pylorus...” has been interpreted as there are two balloons, where one is placed at the cardia and the other is placed at the pylorus. Claim 2 additionally recites “inflating the balloon” which also renders the scope of the claim indefinite since it is unclear if there are two balloons and both are inflated or one of the two balloons is inflated or if there is one balloon and it is inflated. For examination purposes, “placing a balloon at the cardia and the pylorus and inflating the balloon” has been interpreted as “placing a balloon at the cardia and a balloon at the pylorus and inflating the balloons”.
In claim 7, recitation of “a further catheter” in line 2 renders the scope of the claim indefinite. It is unclear what a further catheter would be since a catheter has not yet been introduced. A further catheter could be an additional catheter or it could be positioned some distance away from something (e.g., the stomach). For examination purposes, “a further catheter” has been interpreted as “a catheter”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forsell (US 20120089157).
Regarding claim 1, Forsell discloses a method comprising: blocking a cardia and a pylorus of a stomach of a patient (The cardia engaging portion 203 is engaged with and blocks the cardia and in doing so, the cardia engaging portion 203 also blocks the pylorus since the pylorus is downstream of the cardia, see Fig.4); inflating the stomach (the method can include inflating the stomach, see Fig. 70 and [1268]); and securing the stomach within an abdominal cavity of the patient (the stomach is secured to the esophagus within the abdominal cavity which is defined below the diaphragm 18, see [1242] and Fig. 6).
Regarding claim 7, Forsell discloses the method according to claim 1, wherein the inflating comprising supplying a gas and/or a liquid to the stomach through a further catheter (a further catheter has been interpreted as a catheter) (the stomach is inflated with a gas by a gastroscopic instrument which is the equivalent of a catheter since it is a tubular instrument inserted in the body, see [1268]).
Regarding claim 8, Forsell discloses the method according to claim 1, wherein the inflating draws out the stomach, which partly enters into a thoracic cavity, into the abdominal cavity (this is an inherent property of the disclosed method since the stomach is partially in the thoracic cavity as shown in Fig. 4 and inflating the stomach as disclosed would draw the stomach into the abdominal cavity). Under the principles of inherency, “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.” See MPEP 2112.02.
Regarding claims 10 and 11, Forsell discloses the method according to claim 1, wherein the patient suffers from gastro-esophageal reflux disease and wherein the method treats gastro- esophageal reflux disease of the patient (see [0001]).
Regarding claim 12, Forsell discloses the method according to claim 1, further comprising preventing or reducing gastric acid to flow into an esophagus (blocking the cardia as shown in Fig. 4 would reduce gastric acid flow into the esophagus).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Forsell, as applied to claim 1 above, and further in view of Schmid-Schonbein et al. (US 20190117519).
Regarding claims 2 and 3, Forsell discloses the method according to claim 1, wherein a blocking member (203, see Fig. 4) is placed at the cardia. However, Forsell is silent about the blocking member being a balloon and about placing a balloon at the pylorus and inflating the balloon.
Schmid-Schonbein, in the same field of art, teaches inserting a balloon catheter (see Fig. 1A) having a first balloon and a second balloon (the catheter 12 can have two balloons 38) into the stomach (see Fig. 1A), wherein the first balloon is placed at the cardia and the second balloon is placed at the pylorus and inflating the balloons (a balloon 38 is placed at both the cardia and the pylorus, see [0023]) for the purpose of preventing reflux during fluid delivery (see Abstract). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Forsell to include placing a balloon at the cardia and the pylorus and inflating the balloons as taught by Schmid-Schonbein since doing so would further prevent regurgitation of fluids in the digestive tract during operation.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Forsell in view of Schmid-Schonbein, as applied to claim 3 above, and further in view of Ingraham (US 4634435).
Regarding claim 4, the combination of Forsell and Schmid-Schonbein teaches the method according to claim 3. Schmid-Schonbein further teaches wherein the balloon catheter further comprises a catheter tube (12, see Fig 1A). Forsell and Schmid-Schonbein are silent about the “an inside of the catheter tube, an inside of the first balloon, and an inside of the second balloon are continuous”. However, multiple catheters having fluidly connected balloons and inflation lumens is known in the art. 
Ingraham teaches a balloon catheter (see Fig. 1) having a catheter tube (10) and first and second balloons (30) wherein the inside of the catheter tube, an inside of the first balloon, and an inside of the second balloon are continuous (openings 33 provide fluid communication between the interior of the balloons 30 and the interior of the tube 10, see col. 2, lines 48-59). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify balloon catheter of Forsell and Schmid-Schonbein so that the inside of the catheter tube, an inside of the first balloon, and an inside of the second balloon are continuous as taught by Ingraham since doing so would facilitate simultaneous balloon inflation. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Forsell in view of Schmid-Schonbein, in view of Ingraham, as applied to claim 4 above, and further in view of Johnson et al. (US 20040143286).
Regarding claim 5, the combination of Forsell, Schmid-Schonbein and Ingraham teaches the method of claim 4. Forsell, Schmid-Schonbein and Ingraham are silent regarding the first balloon has a first hole through the first balloon, the first hole designed to receive a further catheter other than the catheter tube; and the second balloon has a second hole through the second balloon, the second hole designed to receive the further catheter, and the second balloon is designed to close the second hole while the further catheter is removed from the second hole and the second balloon is inflated.
Johnson, in the same field of art, teaches a balloon catheter (36, see Fig. 1) with a balloon (34, see Fig. 2) with a hole (30) designed to receive a further catheter (the balloon 34 would be capable of receiving an appropriately sized further catheter) and the balloon designed to close the hole when the further catheter is removed from the second hole and the balloon is inflated (the balloon 34 would be capable of meeting this limitation since removing an object from the hole would allow the balloon to fully inflate and close the hole, see Fig. 2). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the balloons as taught by Forsell, Schmid-Schonbein and Ingraham to be designed as taught by Johnson since doing so would allow the balloons to accommodate a guidewire for use in balloon placement.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Forsell, as applied to claim 1 above, and further in view of Rehil (US 20010049539).
Regarding claim 9, Forsell discloses the method according to claim 1. Forsell fails to disclose wherein the securing includes fixing the stomach on an abdominal wall. However, it is noted that the purpose of the securing in Forsell is to prevent the stomach from migrating into the thoracic cavity (see [1242]). 
Rehil, in the same field of art, teaches a similar method wherein the step of securing the stomach within the abdominal cavity (the stomach is secured within the abdominal cavity by the mesh 12, see [0034] and Fig. 1 and 5) includes fixing the stomach on an abdominal wall (the stomach is indirectly fixed to the abdominal wall by means of the mesh 12 which is secured to the diaphragm, see Abstract and Fig. 5). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Forsell to include fixing the stomach to an abdominal wall as taught by Rehil since doing so would have further prevented the stomach from migrating into the thoracic cavity. 
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the closest prior art of record, the combination of Forsell, Schmid-Schonbein, Ingraham, and Johnson teaches the method of claim 5, wherein the blocking includes: inserting the balloon catheter into the stomach, such that the first balloon is placed at the cardia and the second balloon is placed at the pylorus (see balloons 38 placed at the cardia and pylorus in Fig.3 of Schmid-Schonbein); and inflating the first balloon and the second balloon (see Fig. 3 and [0023] of Schmid-Schonbein).
The combination of Forsell, Schmid-Schonbein, Ingraham, and Johnson fails to teach the balloon catheter receiving the further catheter through the first hole and the second hole and the inflating includes: removing the further catheter from the second hole while the first hole receives the further catheter; providing a gas and/or a liquid through the further catheter to the stomach and inflating the stomach. Further, It would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Forsell, Schmid-Schonbein, Ingraham, and Johnson to meet these limitations according to any of the prior art document of record or any combination thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771